—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 13, 1998 (People v Shakur, 249 AD2d 424), affirming a judgment of the Supreme Court, Queens County, rendered June 18, 1996.
*605Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745). Altman, J.P., Florio, Krausman and Luciano, JJ., concur.